        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 1 of 32



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Penn Engineering & Manufacturing Corp.        :
                                              :
               Plaintiff,                     :
                                              :
               v.                             :       No.:_____________________
                                              :
Peninsula Components, Inc.,                   :
                                              :
               Defendant.                     :


                                          COMPLAINT

       Penn Engineering & Manufacturing Corp., a Pennsylvania corporation, by way of

Complaint against Peninsula Components, Inc., on knowledge as to Penn Engineering &

Manufacturing Corp., and otherwise on information and belief, alleges as follows:

                                      Nature of the Action

       1.      This is a civil action for trademark infringement, false designation of origin, false

advertising and counterfeiting under the trademark laws of the United States including 15 U.S.C.

sections 1114, 1116, 1117, 1125(a); and, common law trademark infringement and unfair

competition.


                                           Jurisdiction

       2.      Subject matter jurisdiction over this action is proper in this court under 15 U.S.C.

section 1121 and 28 U.S.C. sections 1331, 1338 and 1367(a), and over the related state claims

under the doctrine of supplemental jurisdiction.
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 2 of 32



                                              Venue

       3.      Venue is proper in this district under 28 U.S.C. section 1391 for the reasons set

forth below.

                                           The Parties

       4.      Plaintiff, Penn Engineering & Manufacturing Corp., (“PennEngineering”), is a

Pennsylvania corporation having a place of business at 5190 Old Easton Road, Danboro,

Pennsylvania, 18196.

       5.      On information and belief, defendant Peninsula Components, Inc. (“Defendant”)

is a California company having a place of business at 1300 Industrial Road, Suite 21, San Carlos,

California 94070.

                          Statement of Facts Common to All Counts

       6.      PennEngineering is a global leader in the industrial fastening solutions industry.

       7.      PennEngineering was established in 1942 by K.A. Swanstrom.

PennEngineering’s first manufacturing facility consisted of only four fastener machines in a

Doylestown, Pennsylvania garage. Since then, PennEngineering has grown into a global

industry leader. PennEngineering is now headquartered in Danboro, Pennsylvania.

                          PennEngineering’s Extensive Product Line

       8.      PennEngineering designs and manufactures a wide variety of fasteners, fastener

components and fastener installation equipment for diverse industries, including the electronics,

computer, data/telecom, medical, automotive, marine, and aerospace/aircraft industries, and for

general manufacturing.

       9.      Since 1942, PennEngineering has been in the business of designing,

manufacturing and selling a wide variety of fastening products including: nuts; bolts; studs; pins;




                                                 2
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 3 of 32



standoffs; rivets, captive panel screws and hardware; cable tie-mounts and hooks; fasteners for

mounting into printed circuit boards; and, miniature (micro-sized) fasteners.

       10.     Since first inventing a novel clinch fastener in 1943, PennEngineering has steadily

expanded the type and variety of products in its portfolio.

       11.     All of these products are advertised, promoted and sold using one or more of

PennEngineering’s numerous trademarks and most are advertised, promoted and sold using the

“PEM Family of Marks” defined below.

       12.     Since 1942, PennEngineering has steadily grown its engineering and production

capacity. PennEngineering now has manufacturing and technical facilities in the United States,

Europe, and Asia including Danboro, Pennsylvania; Winston-Salem, North Carolina; Galway,

Ireland; Friedrichsdorf, Germany and Kunshan, China.

       13.     Over the past 77 years, PennEngineering has manufactured and sold billions of

fastener products. In addition to the United States, PennEngineering’s products are sold in more

than 75 countries through an extensive network of engineering representatives and distributors

in, for example, Australia, Austria, Brazil, Canada, China, Denmark, France, Finland, Germany,

Hong Kong, India, Ireland, Israel, Italy, Japan, South Korea, Mexico, New Zealand, Norway,

Portugal, Singapore, Spain, South Africa, Sweden, Switzerland, Taiwan, United Kingdom and

the United States.

       14.     Since 1942, PennEngineering has grown steadily and now has more than 1,700

employees globally and annual revenue in excess of 400 million dollars.

       15.     Since 1942, PennEngineering has continuously invented new fastener products

and improved on old fastener products as evidence by its extensive patent portfolio.

PennEngineering spends more than $1,200,000 per year to design, develop, test and certify its




                                                 3
          Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 4 of 32



new fastener products. PennEngineering has been issued1 more than 150 U.S. and foreign

patents for its fastener products, fastener installation equipment, and methods of manufacturing.

                            PennEngineering’s Superior Product Quality

        16.      Over the past 77 years, PennEngineering has developed a reputation for

designing, manufacturing and selling only the highest quality fastener products.

PennEngineering exercises extensive quality control at its manufacturing plants and has a

manufacturing strategy of defect prevention rather than defect detection. PennEngineering uses

statistical tools throughout its manufacturing processes to monitor the performance and assure

effective quality control of each process step. If a non-conforming situation arises, it is resolved

immediately with the use of appropriate quality assurance tools.

                         PennEngineering’s Famous PEM Family of Marks

        17.      Since at least as early as 1946, PennEngineering has used the trademark PEM in

commerce to advertise, promote and sell its fastener products and accessories, and to identify and

distinguish its goods from the goods of other companies.

        18.      On June 19, 1962, PennEngineering was awarded U.S. Registration No. 732,947

(“the ‘947 Registration”), which grants PennEngineering the exclusive right to use the mark

PEM, or any confusingly similar mark (colorable imitation), in connection with "drill bushings

and self-clinching nuts, fasteners, studs and stand-offs”, and in connection with related goods.

        19.      The mark PEM was registered on the Principal Register without the need to claim

secondary meaning.

        20.       The ‘947 Registration became incontestable under the Lanham Act on October

25, 1984 when the U.S. Patent & Trademark Office accepted and acknowledged


1
  PennEngineering assigns all of its patent and trademark rights to a holding company, PEM Management, Inc., and
is granted back an exclusive license under the patents and trademarks.


                                                       4
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 5 of 32



PennEngineering’s Section 15 Affidavit.

       21.     For more than 77 years, PennEngineering has continuously used and heavily

promoted and advertised the mark PEM.

       22.     Over the years, PennEngineering has adopted numerous additional marks for its

fastener products that incorporate the mark PEM.

       23.     For example, PennEngineering advertises, promotes and sells its fastener products

using the federally-registered marks listed in Table 1:

                                               Table I

      Mark         Registration Registration Incontestability           Goods & Services
                    Number         Date           Date

PEM               732,947         6/19/1962       10/25/1984      Drill bushings and self-
                                                                  clinching nuts, fasteners,
                                                                  studs and stand-offs
PEM               1,177,822       11/17/1981      8/3/1987        Broaching-type captive
                                                                  fasteners-namely, broaching-
                                                                  type captive fasteners with
                                                                  internal threads, broaching-
                                                                  type captive standoffs with
                                                                  and without internal threads,
                                                                  broaching-type captive solder
                                                                  terminals, broaching-type
                                                                  captive studs, broaching-type
                                                                  captive panel fasteners and
                                                                  metallic inserts.

PEM               1,403,759       8/5/1986        8/12/1991       Metal fasteners

PEM               2,758,505       9/2/2003        9/2/2009        Panel fasteners, namely self-
                                                                  clinching, snap-in floating
                                                                  and hybrid panel fasteners
                  889,244         4/14/1970       4/14/2010       Self-clinching fasteners, self-
                                                                  locating weld fasteners, and
                                                                  self-clinching drill bushings




                                                 5
       Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 6 of 32



               1,043,967   7/20/1976    11/9/1981    Presses for installing fasteners
                                                     or the like and also for parts
                                                     of said presses

               1,092,108   7/25/1983    5/30/2015    Panel fastener assemblies and
                                                     spring loaded plunger
                                                     assemblies
               1,113,034   2/13/1979    4/23/1984    Electrical terminals and
                                                     electrical grounding stand-
                                                     offs
               4,331,371   5/7/2013     11/19/2018   Fasteners made of metal,
                                                     namely, nuts, weld nuts,
                                                     studs, pins, standoffs, rivets
                                                     and inserts, cable-tie mounts
                                                     and hooks for sheet metal;
                                                     self-clinching panel fasteners
                                                     made of metal or mostly of
                                                     metal; panel fasteners and
                                                     panel fastener assemblies
                                                     made of metal or mostly of
                                                     metal; sheet-metal fasteners
                                                     made of metal; fasteners
                                                     made of metal or mostly of
                                                     metal for mounting into
                                                     printed circuit boards; micro
                                                     fasteners made of metal for
                                                     use in the consumer
                                                     electronics industry
PEMFLEX        937,397     7/11/1972    7/11/2012    Fasteners, i.e., nuts


PEMHEX         781,236     12/8/1964    12/8/2004    Fasteners


PEMSERT        883,650     1/6/1970     1/6/2010     Inserts

PEMSERTER      1,365,248   10/15/1985   6/3/1991     Power-operated presses for
                                                     installing fastener
PEMSERTER 1,433,571        3/24/1987    7/2/1992     Non-powered hand presses
MICRO-MATE                                           for punching holes and
                                                     installing fasteners for use in
                                                     sheet metal
PEMSERTER      3,567,528   1/27/2009    2/9/2015     Power-operated presses for
and triangle                                         installing fasteners
composite



                                        6
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 7 of 32



PEM SP            3,270,807      7/31/2007        8/5/2013        Metal fasteners

PEM300            1,444,862      6/30/1987        10/20/1992      Sheet Metal Fasteners


AUTOPEM           4,296,186      2/26/2013        11/16/2018      Metal fasteners, namely, nuts,
                                                                  bolts, screws, rivets,
                                                                  standoffs, clinching fasteners;
                                                                  metal threaded fasteners
MICROPEM          4,250,883      11/27/2012       11/13/2018      Metal fasteners, namely, nuts,
                                                                  bolts, screws, rivets,
                                                                  standoffs, clinching fasteners;
                                                                  metal threaded fasteners
AEROPEM           4,298,838      3/5/2013         11/16/2018      Metal fasteners, namely, nuts,
                                                                  bolts, screws, rivets,
                                                                  standoffs, clinching fasteners;
                                                                  metal threaded fasteners
PEM SH            5,023,068      8/16/2016        Not eligible    Metal fasteners, namely, nuts



PEM SH and        5,023,067      8/16/2018        Not eligible    Metal fasteners, namely, nuts
design


PEM VM            5,305,895       10/10/2017      Not eligible    Metal fasteners, namely, self-
                                                                  clinching fasteners, metal
                                                                  base plates and self-clinching
                                                                  fasteners pre-installed into
                                                                  base plates
PEM SMPP          5,055,266      10/4/2018        Not eligible    Metal fasteners, namely, nuts




       24.     The date on which each of the above-listed Registrations became incontestable

under the Lanham Act is also listed in Table I.

       25.     All of PennEngineering’s registered trademarks identified above are collectively

referred to as the “PEM Family of Marks.”



                                                  7
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 8 of 32



        26.     Each of the federal registrations for the PEM Family of Marks is owned by PEM

Management, Inc. PennEngineering is the exclusive licensee of all rights in said marks and said

federal registrations.

        27.     Since at least as early as 1946, PennEngineering has also used the trademark and

tradename Penn Engineering in commerce to advertise, promote and sell its fastener products

and accessories, and to identify and distinguish its goods from the goods of other companies.

                         PennEngineering’s Additional Famous Trademarks

        28.     In addition to the PEM Family of Marks, PennEngineering owns more than 100

other federally-registered and common law marks including the marks listed in Table II:

                                             Table II
       Mark              Registration Registration Incontestability         Goods & Services
                          Number         Date           Date

                         1,400,893    7/15/1986        12/30/1991      Floating fasteners


“Double Square 1”
                         3,404,061    4/1/2008         4/16/2018      Metal floating fasteners



“Double Square 2”


        29.     The date on which each of the above-listed Registrations became incontestable

under the Lanham Act is also listed in Table II.

        30.     PennEngineering’s registered trademarks identified in Table II are collectively

referred to as the “Double Square Marks.”

        31.     Each of the federal registrations for the Double Square Marks is owned by PEM

Management, Inc. PennEngineering is the exclusive licensee of all rights in said marks and said

federal registrations.


                                                   8
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 9 of 32



       32.     In addition, PennEngineering owns dozens of common law marks for its fasteners

including the following:

                                           Table III
                   Common Law Mark                             Goods With Which the Marks
                                                                     Have Been Used

 A4, AC, AS, B, BS, CLA, CLS, CLSS, FE, FEO, FEOX,                          Nuts
 FEX, H, HNL, KF2, KFS2, LA4, LAC, LAS, LK, LKA,
 LKS, S, SS, S-RT, SFN, SH, SL, SMPS, SMPP, SMTSO,
            SMTSOB, SP, U, UL, WN, WNS

           MPP, TK4, TKA, TPS, TP4, TPXS                                     Pins
  BSO, BSO4, BSOA, BSOS CSOS, CSS, DSO, DSOS,                             Standoffs
   KFB3, KFE, KFSE, KSSB, MSO4, MSOFS, SKC,
 SMTSS, SO, SO4, SOA, SOS, SOAG, SOSG, SSA, SSC,
            SSS, TSO4, TSO, TSOA, TSOS
                     CFN, PL, PLC                                     Self-locking nuts
  CFHA, CFHC, CHA, CHC, FH, FH4, FHA, FHP, FHS,                             Studs
  FHL, FHLS, FHX, HF109, HFE, HFG8, HFH, HFHB,
    HFHS, HFLH, KFH, SGPC, TFH, TFHS, THFE
                         F, F4                                         Flush fasteners
                        HFCB                                     Heat sink mounting system
                        MSIB                                               Inserts
 PEM C.A.P.S., PF10, PF11, PF11M, PF11MF, PF11MW,              Panel screws and panel fastener
  PF12, PF12M, PF12MF, PF12MW, PF30, PF31, PF32,                         assemblies
 PF50, PF60, PF7M, PF7MF, PFC2, PFS2, PFC2P, PFC4,
        PFHV, PFK, PSHP, SMTPFLSM, SMTPR
                      PSL2, PTL2                               Spring-loaded plunger assembly
                  RAA, RAS, SMTRA                                   Right angle fasteners
                   SCB, SCBJ, SCBR                                       Clinch bolts
         SF, SFP, SFK, SFW, SKC-F, T, T4, TS                           Clinch fasteners
                    TD, TDO, VM                                  Tie-mounts, hooks, mounts


All of PennEngineering’s common law trademarks identified in Table III are collectively

referred to as the Common Law Marks.

             Advertising, Marketing and Promotion of PennEngineering’s Marks

       33.     Through PennEngineering's substantial marketing and advertising efforts, the

PEM Family of Marks, Double Square Marks and Common Law Marks have become famous in



                                               9
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 10 of 32



the fastening solutions industry, and recognized throughout the United States as a trademark of

PennEngineering.

       34.     The PEM Family of Marks, Double Square Marks, and Common Law Marks, and

the extensive recognition and goodwill symbolized by the PEM Family of Marks, Double Square

Marks, and Common Law Marks, are extremely valuable assets of PennEngineering.

       35.     The PEM Family of Marks, Double Square Marks, and Common Law Marks

represent PennEngineering's reputation as a producer of top quality fastener products and

fastener installation equipment.

       36.     Today, nearly all of PennEngineering's sales relate to fastener products and

fastener installation equipment sold under the PEM Family of Marks.

       37.     PennEngineering's fastener products and fastener installation equipment bearing

the PEM Family of Marks, Double Square Marks, and Common Law Marks are sold throughout

the entire world through an extensive network of distributors in the U.S. and dozens of foreign

countries. PennEngineering currently has more than 120 distributors in 47 countries.

       38.     PennEngineering’s fastener products and fastener installation equipment bearing

the PEM Family of Marks, Double Square Marks, and Common Law Marks are also advertised,

promoted and sold on its extensive interactive website www.pemnet.com. PennEngineering has

operated this website since at least as early as 1996.

       39.     PennEngineering’s fastener products and fastener installation equipment bearing

the PEM Family of Marks, Double Square Marks, and Common Law Marks are also advertised,

promoted and sold at national and international trade shows including the following: Pacific

Design & Manufacturing; FABTECH; Composites Europe; mtex; MIDEST; International

Fastener Expo; and, Manufacturing Indonesia.




                                                 10
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 11 of 32



       40.     PennEngineering’s fastener products and fastener installation equipment bearing

the PEM Family of Marks, Double Square Marks, and Common Law Marks are also advertised,

promoted and sold through numerous national and international trade journals including: Design

News; Assembly; NASA Tech Briefs; Machine Design; Design World; Electronic Component

News; Fabricator; Electronic Products; Thomas Register; Global Spec; Blech; BBR; Elektronik

Automotive; Automobil Produktion; Industrie et Technologies; and Ingenieurs de l’Automobile.

       41.     Many of PennEngineering’s distributors utilize PennEngineering’s automated

catalog on its website. All authorized distributors are entitled to incorporate the same marketing

information on its website that appears on PennEngineering’s website by linking the distributor’s

website to PennEngineering’s website. This program allows the distributor to be absolutely sure

that they always have the most up to date information running on its websites. This program is

one more step to make PennEngineering’s customers aware that the only way they can be

assured of getting genuine PEM fasteners is to go to a PEM authorized distributor.

       42.     PennEngineering’s fastener products and fastener installation equipment bearing

the PEM Family of Marks, Double Square Marks and Common Law Marks are also advertised,

promoted and sold through independent technical representatives and its own direct

sales/technical force.

       43.     In Europe and Asia, PennEngineering’s authorized distributors also act as

technical representatives who are also supported by PennEngineering’s direct representatives.

       44.     All totaled, PennEngineering currently spends more than $1,200,000 per year

advertising and promoting its PEM Family of Marks, Double Square Marks, and Common Law

Marks in the United States and throughout the world.

       45.     Over the past 10 years, PennEngineering has spent more than $10,000,000




                                                11
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 12 of 32



advertising and promoting its PEM Family of Marks, Double Square Marks, and Common Law

Marks.

         46.   Thus, through extensive and continuous advertising and promotion, the PEM

Family of Marks, Double Square Marks, and Common Law Marks have become famous

throughout the United States and recognized to be the exclusive trademarks of PennEngineering.

                            Defendant’s Trademark Infringement

         47.   Recently, PennEngineering discovered that Defendant is unlawfully using marks

that are identical to PennEngineering’s mark PEM and numerous of the Common Law marks, in

connection with the sale of competing fastening products, and is also selling competing fastener

products that have the same product configuration as protected by the Double Square Marks

(collectively the “Infringing Marks”).

         48.   Defendant is using the mark PEM as part of an online advertising campaign with

Google Ads to sell competing fastener products. Defendant pays Google, LLC, and/or one of its

subsidiaries, to display Defendant’s online advertisement when web users search for

PennEngineering’s website. Defendant’s infringing online advertisement uses the mark PEM

and falsely associates Defendant with the mark PEM. For example, in response to a Google

Chrome query using the term “pem fasteners”, Defendant’s online advertisement is displayed at

the top of the “hits” list as follows: “Pem Fasteners | Experts Since 1982 | Pencom Peninsula

Components.” A true and correct screenshot from a Google Chrome search showing

Defendant’s online advertisement used in its Google Ads campaign is attached hereto as Exhibit

1.

         49.    Defendant is also using the Infringing Marks on its interactive internet website

www.pencomsf.com. True and correct screenshots of selected pages from Defendant’s website




                                               12
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 13 of 32



www.pencomsf.com, which include the Infringing Marks, are attached hereto as Exhibits 2 and 3.

       50.     For example, Defendant is also using the mark PEM in its “PEM® Series

Substitute Cross Reference.” See exh. 3. Defendant is also using the following Common Law

Marks in its “PEM® Series Substitute Cross Reference”: B, BS, CLA, CLS, CLSS, S, SS, H,

HN, HNL, SL, SMPS, F, FEOX, FEX, U, FE, FEO, UL, KF2, KFS, LK, LKA, LKS, PL, PLC,

WN, WNS, CFHA, TFH, TFHS, HFH, HFHB, HFHS, HFHD, HFHDB, HFHDS, FHL, FHLS,

HFE, KFH, CSOS, CSS, KFE, KFSE, KFSE, KFB3, SOAG, SOSG, KSSB, SSA, SSC, SSS,

SKC, SKS, SO, SO4, SOA, SON, SOS, BSO, BSO4, BSOA, BSOS, SOA, SO4, TSO, TSOA,

TSOS. See exh. 3.

       51.     Defendant is also selling a competing fastener product that incorporates a square-

in-square product configuration that is confusingly similar to PennEngineering’s Double Square

Marks (Defendant’s “Square-In-Square Products”). An example of Defendant’s Square-In-

Square Products that infringes the Double Square Marks is Defendant’s “NA/NAL” metric self-

clinching nut. See exh. 2.

       52.     Defendant is not affiliated in any way, is not a licensee of, and is not an

authorized distributor of PennEngineering. Defendant is not a reseller of genuine

PennEngineering products. Defendant has no other authorization, express or implied, to use any

of PennEngineering’s marks.

       53.     Defendant’s use of its “PEM® Series Substitute Cross Reference” falsely

suggests that Defendant’s products identified therein have the same properties, quality and

performance characteristics as PennEngineering’s products identified therein.

       54.     On information and belief, Defendant is using the Infringing Marks on inferior

products. On information and belief, Defendant’s manufacturing facilities do not have the same




                                                 13
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 14 of 32



industry certifications as PennEngineering’s manufacturing facilities. On information and belief,

Defendant’s manufacturing process lacks the same quality-control procedures that are

implemented by PennEngineering. Therefore, Defendant is tarnishing PennEngineering’s

famous mark PEM, the PEM Family of Marks, the Common Law Marks, and the Double Square

Marks.

         55.    PennEngineering and Defendant are direct competitors in the fastener industry.

         56.    On information and belief, Defendant is selling competing fastener products

bearing the Infringing Marks in interstate commerce, including in the Eastern District of

Pennsylvania.

         57.    As a result of Defendant’s acts, PennEngineering has been injured by, inter alia,

diversion of sales from itself to Defendant, by lessening of the goodwill of its marks, and/or by

lessening of the goodwill its products enjoy with the buying public.

                        Count I – U.S. Trademark Reg. No. 732,947
                  Federal Trademark Infringement Under The Lanham Act

         58.    The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

         59.    Defendant’s acts, including its use of the mark PEM, constitute trademark

infringement under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

         60.    U.S. Trademark Reg. No. 732,947 for the mark PEM entitles PennEngineering to

a presumption of ownership, validity and exclusive rights to use the mark PEM in connection

with the goods/services named in the registration.

         61.    Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the mark PEM on or in connection with the sale, offering for sale, distribution, or

advertising of competing fastener products.



                                                14
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 15 of 32



       62.       Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its fastener products is likely to cause confusion, or

to cause mistake, or to deceive the public regarding the source of its fastener products.


                       Count II – U.S. Trademark Reg. No. 1,177,822
                  Federal Trademark Infringement Under The Lanham Act

       63.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       64.      Defendant’s acts, including its use of the mark PEM, constitute trademark

infringement under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

       65.      U.S. Trademark Reg. No. 1,177,822 for the mark PEM entitles PennEngineering

to a presumption of ownership, validity and exclusive rights to use the mark PEM in connection

with the goods/services named in the registration.

       66.      Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the mark PEM on or in connection with the sale, offering for sale, distribution, or

advertising of competing fastener products.

       67.       Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its competing fastener products is likely to cause

confusion, or to cause mistake, or to deceive the public regarding the source of its competing

fastener products.

                       Count III – U.S. Trademark Reg. No. 1,403,759
                  Federal Trademark Infringement Under The Lanham Act

       68.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.




                                                  15
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 16 of 32



       69.      Defendant’s acts, including its use of the mark PEM, constitute trademark

infringement under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

       70.      U.S. Trademark Reg. No. 1,403,759 for the mark PEM entitles PennEngineering

to a presumption of ownership, validity and exclusive rights to use the mark PEM in connection

with the goods/services named in the registration.

       71.      Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the mark PEM on or in connection with the sale, offering for sale, distribution, or

advertising of competing fastener products.

       72.       Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its competing fastener products is likely to cause

confusion, or to cause mistake, or to deceive the public regarding the source of its competing

fastener products.

                       Count IV – U.S. Trademark Reg. No. 2,758,505
                  Federal Trademark Infringement Under The Lanham Act

       73.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       74.      Defendant’s acts, including its use of the mark PEM, constitute trademark

infringement under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

       75.      U.S. Trademark Reg. No. 2,758,505 for the mark PEM entitles PennEngineering

to a presumption of ownership, validity and exclusive rights to use the mark PEM in connection

with the goods/services named in the registration.

       76.      Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the mark PEM on or in connection with the sale, offering for sale, distribution, or

advertising of competing fastener products.



                                                 16
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 17 of 32



       77.       Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its competing fastener products is likely to cause

confusion, or to cause mistake, or to deceive the public regarding the source of its competing

fastener products.

                             Count V – PEM Family of Marks
                  Federal Trademark Infringement Under The Lanham Act

       78.       The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       79.      Defendant’s acts, including its use of the mark PEM, constitute trademark

infringement under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

       80.      The U.S. Registrations identified in Table I for the PEM Family of Marks entitle

PennEngineering to a presumption of ownership, validity and exclusive rights to use the PEM

Family of Marks in connection with the goods/services named in the registrations.

       81.      Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the PEM Family of Marks on or in connection with the sale, offering for sale,

distribution, or advertising of competing fastener products.

       82.       Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its competing fastener products is likely to cause

confusion, or to cause mistake, or to deceive the public regarding the source of its competing

fastener products.

                       Count VI – U.S. Trademark Reg. No. 1,400,893
                  Federal Trademark Infringement Under The Lanham Act

       83.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.




                                                 17
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 18 of 32



        84.     Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, constitute trademark infringement under Section 32 of the Lanham Act. 15 U.S.C. §

1114.

        85.     U.S. Trademark Reg. No. 1,400,893 for the Double Square 1 Mark entitles

PennEngineering to a presumption of ownership, validity and exclusive rights to use the Double

Square 1 Mark in connection with the goods/services named in the registration.

        86.     Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the Double Square 1 Mark on or in connection with the sale, offering for sale,

distribution, or advertising of competing fastener products.

        87.      Defendant’s unauthorized commercial use of the product design of its Square-In-

Square Products is likely to cause confusion, or to cause mistake, or to deceive the public

regarding the source of its competing fastener products.


                      Count VII – U.S. Trademark Reg. No. 3,404,061
                  Federal Trademark Infringement Under The Lanham Act

        88.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

        89.     Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, constitute trademark infringement under Section 32 of the Lanham Act. 15 U.S.C. §

1114.

        90.     U.S. Trademark Reg. No. 3,404,061 for the Double Square 2 Mark entitles

PennEngineering to a presumption of ownership, validity and exclusive rights to use the Double

Square 2 Mark in connection with the goods/services named in the registration.




                                                18
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 19 of 32



       91.      Defendant has used and is using a reproduction, counterfeit, copy, or colorable

imitation of the Double Square 2 Mark on or in connection with the sale, offering for sale,

distribution, or advertising of competing fastener products.

       92.       Defendant’s unauthorized commercial use of the product design of its Square-In-

Square Products is likely to cause confusion, or to cause mistake, or to deceive the public

regarding the source of its competing fastener products.

                                      Count VIII - PEM
                      False Designation of Origin Under The Lanham Act

       93.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       94.      Defendant’s acts, including its use of the mark PEM, violate Section 43(a)(1)(A)

of the Lanham Act. 15 U.S.C. § 1125(a)(1)(A).

       95.      Defendant has used and is using a copy, variation, simulation or colorable

imitation of the mark PEM in connection with Defendant’s offering and sale of fastener products

with full knowledge of the long and extensive prior use of the mark PEM by PennEngineering.

       96.      Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its competing fastener products is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Defendant with PennEngineering, or as to the origin, sponsorship, or approval of Defendant’s

goods by PennEngineering.

       97.      Defendant’s actions constitute a false designation of origin, a false description of

goods and/or services, and a false representation that Defendant’s goods and/or services are

sponsored, endorsed, licensed, authorized by, affiliated with, or connected with

PennEngineering.



                                                 19
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 20 of 32




                              Count IX – PEM Family of Marks
                      False Designation of Origin Under The Lanham Act

       98.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       99.      Defendant’s acts, including its use of the mark PEM, violate Section 43(a)(1)(A)

of the Lanham Act. 15 U.S.C. § 1125(a)(1)(A).

       100.     Defendant has used and is using a copy, variation, simulation or colorable

imitation of the PEM Family of Marks in connection with Defendant’s offering and sale of

fastener products with full knowledge of the long and extensive prior use of the PEM Family of

Marks by PennEngineering.

       101.     Defendant’s unauthorized use of the mark PEM in connection with selling,

offering for sale, distributing and advertising its competing fastener products is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Defendant with PennEngineering, or as to the origin, sponsorship, or approval of Defendant’s

goods by PennEngineering.

       102.     Defendant’s actions constitute a false designation of origin, a false description of

goods and/or services, and a false representation that Defendant’s goods and/or services are

sponsored, endorsed, licensed, authorized by, affiliated with, or connected with

PennEngineering.

                               Count X – Double Square 1 Mark
                      False Designation of Origin Under The Lanham Act

       103.     The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.




                                                 20
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 21 of 32



       104.     Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, violate Section 43(a)(1)(A) of the Lanham Act. 15 U.S.C. § 1125(a)(1)(A).

       105.     Defendant has used and is using a copy, variation, simulation or colorable

imitation of the Double Square 1 Mark in connection with Defendant’s offering and sale of

competing fastener products with full knowledge of the long and extensive prior use of the

Double Square 1 Mark by PennEngineering.

       106.     Defendant’s unauthorized use of the product design of its Square-In-Square

Products is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection, or association of Defendant with PennEngineering, or as to the origin, sponsorship,

or approval of Defendant’s goods by PennEngineering.

       107.     Defendant’s actions constitute a false designation of origin, a false description of

goods and/or services, and a false representation that Defendant’s goods and/or services are

sponsored, endorsed, licensed, authorized by, affiliated with, or connected with

PennEngineering.

                              Count XI – Double Square 2 Mark
                      False Designation of Origin Under The Lanham Act

       108.     The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       109.     Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, violate Section 43(a)(1)(A) of the Lanham Act. 15 U.S.C. § 1125(a)(1)(A).

       110.     Defendant has used and is using a copy, variation, simulation or colorable

imitation of the Double Square 2 Mark in connection with Defendant’s offering and sale of

competing fastener products with full knowledge of the long and extensive prior use of the

Double Square 2 Mark by PennEngineering.



                                                 21
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 22 of 32



       111.     Defendant’s unauthorized use of the product design of its Square-In-Square

Products is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection, or association of Defendant with PennEngineering, or as to the origin, sponsorship,

or approval of Defendant’s goods by PennEngineering.

       112.     Defendant’s actions constitute a false designation of origin, a false description of

goods and/or services, and a false representation that Defendant’s goods and/or services are

sponsored, endorsed, licensed, authorized by, affiliated with, or connected with

PennEngineering.

                              Count XII – Common Law Marks
                      False Designation of Origin Under The Lanham Act

       113.     The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       114.     Defendant’s acts, including its use of the Common Law Marks, violate Section

43(a)(1)(A) of the Lanham Act. 15 U.S.C. § 1125(a)(1)(A).

       115.     Defendant has used and is using a copy, variation, simulation or colorable

imitation of one or more of the Common Law Marks in connection with Defendant’s offering

and sale of competing fastener products with full knowledge of the long and extensive prior use

of the Common Law Marks by PennEngineering.

       116.     Defendant’s unauthorized use of one or more of the Common Law Marks in

connection with selling, offering for sale, distributing and advertising its competing fastener

products, is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection, or association of Defendant with PennEngineering, or as to the origin, sponsorship,

or approval of Defendant’s goods by PennEngineering.




                                                  22
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 23 of 32



       117.     Defendant’s actions constitute a false designation of origin, a false description of

goods and/or services, and a false representation that Defendant’s goods and/or services are

sponsored, endorsed, licensed, authorized by, affiliated with, or connected with

PennEngineering.

                                 Count XIII - PEM
                Common Law Trademark Infringement and Unfair Competition

       118.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       119.      Defendant’s acts, including its use of the mark PEM in connection with its

competing fastener products, constitute common law trademark infringement of

PennEngineering’s mark PEM and common law unfair competition.

       120.      Defendant’s use of the mark PEM in connection with its competing fastener

products is likely to cause confusion among consumers as to source, sponsorship or affiliation of

Defendant’s goods.

       121.      Defendant’s use of the mark PEM is being done with the intent, purpose and

effect of procuring an unfair competitive advantage over PennEngineering by misappropriating

the valuable goodwill developed by PennEngineering in its mark PEM.

                          Count XIV – PEM Family of Marks
                Common Law Trademark Infringement and Unfair Competition

       122.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       123.      Defendant’s acts, including its use of the mark PEM in connection with its

competing fastener products, constitute common law trademark infringement of

PennEngineering’s PEM Family of Marks and common law unfair competition.




                                                 23
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 24 of 32



         124.    Defendant’s use of the mark PEM in connection with its competing fastener

products is likely to cause confusion among consumers as to source, sponsorship or affiliation of

Defendant’s goods.

         125.    Defendant’s use of the mark PEM is being done with the intent, purpose and

effect of procuring an unfair competitive advantage over PennEngineering by misappropriating

the valuable goodwill developed by PennEngineering in its PEM Family of Marks.

                           Count XV – Double Square 1 Mark
                Common Law Trademark Infringement and Unfair Competition

         126.    The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

         127.    Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, constitute common law trademark infringement of PennEngineering’s Double Square 1

Mark and common law unfair competition.

         128.    Defendant’s use of the product design of its Square-In-Square Products is likely

to cause confusion among consumers as to source, sponsorship or affiliation of Defendant’s

goods.

         129.    Defendant’s use of the product design of its Square-In-Square Products is being

done with the intent, purpose and effect of procuring an unfair competitive advantage over

PennEngineering by misappropriating the valuable goodwill developed by PennEngineering in

its Double Square 1 Mark.

                          Count XVI – Double Square 2 Mark
                Common Law Trademark Infringement and Unfair Competition

         130.   The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.




                                                24
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 25 of 32



         131.    Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, constitute common law trademark infringement of PennEngineering’s Double Square 2

Mark and common law unfair competition.

         132.    Defendant’s use of the product design of its Square-In-Square Products is likely

to cause confusion among consumers as to source, sponsorship or affiliation of Defendant’s

goods.

         133.    Defendant’s use of the product design of its Square-In-Square Products is being

done with the intent, purpose and effect of procuring an unfair competitive advantage over

PennEngineering by misappropriating the valuable goodwill developed by PennEngineering in

its Double Square 2 Mark.

                          Count XVII – Common Law Marks
                Common Law Trademark Infringement and Unfair Competition

         134.   The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

         135.    Defendant’s acts, including its use of the Common Law Marks in connection

with its competing fastener products, constitute common law trademark infringement of one or

more of PennEngineering’s Common Law Marks and common law unfair competition.

         136.    Defendant’s use of the Common Law Marks in connection with its competing

fastener products is likely to cause confusion among consumers as to source, sponsorship or

affiliation of Defendant’s goods.

         137.    Defendant’s use of the Common Law Marks is being done with the intent,

purpose and effect of procuring an unfair competitive advantage over PennEngineering by

misappropriating the valuable goodwill developed by PennEngineering in its Common Law

Marks.



                                                25
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 26 of 32



                                  Count XVIII - PEM
                      Trademark Counterfeiting Under The Lanham Act

       138.     The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       139.     Defendant’s acts, including its use of the mark PEM, constitute trademark

counterfeiting under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

       140.     Defendant, without authorization from PennEngineering, has and is continuing to

use spurious designations that are identical to, or designations that are substantially

indistinguishable from, the mark PEM in interstate commerce.

       141.     The foregoing acts of Defendant are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that Defendant’s fastener products are genuine or authorized products of

PennEngineering.

       142.     On information and belief, Defendant has acted with knowledge of

PennEngineering’s ownership of the mark PEM with deliberate intention or willful blindness to

unfairly benefit from the incalculable goodwill inherent in the mark PEM.

       143.     For the foregoing, PennEngineering is entitled to injunctive relief prohibiting

Defendant from using the mark PEM or any marks identical and/or confusingly similar thereto

for any purpose, and to recover from Defendant all damages, including attorney fees, that

PennEngineering has sustained and will sustain as a result of such infringing acts, and all gains,

profits and advantages obtained by Defendant as a result thereof, in an amount not yet known, as

well as the costs of this action pursuant to 15 U.S.C. § 1117(a), and treble damages pursuant to

15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C. § 1117(c).




                                                 26
         Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 27 of 32



                            Count XIX – PEM Family of Marks
                      Trademark Counterfeiting Under The Lanham Act

         144.   The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

         145.   Defendant’s acts, including its use of the mark PEM, constitute trademark

counterfeiting under Section 32 of the Lanham Act. 15 U.S.C. § 1114.

         146.   Defendant, without authorization from PennEngineering, has and is continuing to

use spurious designations that are identical to, or designations that are substantially

indistinguishable from, the PEM Family of Marks in interstate commerce.

         147.   The foregoing acts of Defendant are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that Defendant’s fastener products are genuine or authorized products of

PennEngineering.

         148.   On information and belief, Defendant has acted with knowledge of

PennEngineering’s ownership of the PEM Family of Marks with deliberate intention or willful

blindness to unfairly benefit from the incalculable goodwill inherent in the PEM Family of

Marks.

         149.   For the foregoing, PennEngineering is entitled to injunctive relief prohibiting

Defendant from using the PEM Family of Marks or any marks identical and/or confusingly

similar thereto for any purpose, and to recover from Defendant all damages, including attorney

fees, that PennEngineering has sustained and will sustain as a result of such infringing acts, and

all gains, profits and advantages obtained by Defendant as a result thereof, in an amount not yet

known, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a), and treble damages

pursuant to 15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C. § 1117(c).



                                                 27
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 28 of 32



                            Count XX – Double Square 1 Mark
                      Trademark Counterfeiting Under The Lanham Act

        150.    The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

        151.    Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, constitute trademark counterfeiting under Section 32 of the Lanham Act. 15 U.S.C. §

1114.

        152.    Defendant, without authorization from PennEngineering, has and is continuing to

use spurious designations that are identical to, or designations that are substantially

indistinguishable from, the Double Square 1 Mark in interstate commerce.

        153.    The foregoing acts of Defendant are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that Defendant’s fastener products are genuine or authorized products of

PennEngineering. On information and belief, Defendant has acted with knowledge of

PennEngineering’s ownership of the Double Square 1 Mark with deliberate intention or willful

blindness to unfairly benefit from the incalculable goodwill inherent in the Double Square 1

Mark.

        154.    For the foregoing, PennEngineering is entitled to injunctive relief prohibiting

Defendant from using the Double Square 1 Mark or any marks identical and/or confusingly

similar thereto for any purpose, and to recover from Defendant all damages, including attorney

fees, that PennEngineering has sustained and will sustain as a result of such infringing acts, and

all gains, profits and advantages obtained by Defendant as a result thereof, in an amount not yet

known, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a), and treble damages

pursuant to 15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C. § 1117(c).



                                                 28
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 29 of 32



                            Count XXI – Double Square 2 Mark
                      Trademark Counterfeiting Under The Lanham Act

        155.    The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

        156.    Defendant’s acts, including the advertising and sale of its Square-In-Square

Products, constitute trademark counterfeiting under Section 32 of the Lanham Act. 15 U.S.C. §

1114.

        157.    Defendant, without authorization from PennEngineering, has and is continuing to

use spurious designations that are identical to, or designations that are substantially

indistinguishable from, the Double Square 2 Mark in interstate commerce.

        158.    The foregoing acts of Defendant are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that Defendant’s fastener products are genuine or authorized products of

PennEngineering.

        159.    On information and belief, Defendant has acted with knowledge of

PennEngineering’s ownership of the Double Square 2 Mark with deliberate intention or willful

blindness to unfairly benefit from the incalculable goodwill inherent in the Double Square 2

Mark.

        160.    For the foregoing, PennEngineering is entitled to injunctive relief prohibiting

Defendant from using the Double Square 2 Mark or any marks identical and/or confusingly

similar thereto for any purpose, and to recover from Defendant all damages, including attorney

fees, that PennEngineering has sustained and will sustain as a result of such infringing acts, and

all gains, profits and advantages obtained by Defendant as a result thereof, in an amount not yet




                                                 29
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 30 of 32



known, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a), and treble damages

pursuant to 15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C. § 1117(c).

                    Count XXII – False Advertising Under The Lanham Act

       161.      The allegations of the preceding paragraphs are repeated and incorporated herein

by reference.

       162.      Defendant’s acts, including use of its “PEM® Series Substitute Cross Reference”,

constitute false advertising under Section 43(a)(1)(B) of the Lanham Act. 15 U.S.C. §

1125(a)(1)(B).

       163.      Defendant, in commercial advertising or promotion, has misrepresented the

nature, characteristics, qualities, or geographic origin of Defendant’s goods or

PennEngineering’s goods.

       164.      Defendant’s use of its “PEM® Series Substitute Cross Reference” falsely

suggests that Defendant’s products identified therein have the same properties, quality and/or

performance characteristics as PennEngineering’s products identified therein.

       165.      The foregoing acts of Defendant are intended to cause, have caused, and are likely

to continue to cause confusion or mistake, or to deceive consumers, the public, and the trade into

believing that Defendant’s fastener products are structurally and functionally equivalent to

PennEngineering’s products.

       166.      The foregoing acts of Defendant are likely to influence the purchasing decision of

consumers for PennEngineering’s and Defendants competing fastener products.

       167.      On information and belief, Defendant has made the aforementioned

misrepresentations without a basis in fact.




                                                 30
        Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 31 of 32



   168.       Defendant’s acts are being done with the intent, purpose and effect of procuring

an unfair competitive advantage over PennEngineering by misrepresenting the quality,

properties, and/or performance characteristics of Defendant’s products.



       WHEREFORE, PennEngineering prays for:

       a)     an award of damages for infringement of the mark PEM, the PEM Family of

Marks, the Double Square Marks, and the Common Law Marks including Defendant’s profits,

and that such award by trebled due to Defendant’s willful and deliberate conduct;

       b)     an injunction permanently enjoining Defendant from using the mark PEM, the

PEM Family of Marks, the Double Square Marks, and the Common Law marks in any manner in

conjunction with fastener products;

       c)     an award of costs and disbursements;

       d)     an award of attorney fees;

       e)     punitive damages due to the willful, wanton and malicious conduct of Defendant;

       f)     an award of statutory damages; and,

       g)     such other and further relief as the court may deem just and proper;




                                               31
Case 2:19-cv-00513-GEKP Document 1 Filed 02/05/19 Page 32 of 32
